DETAILED ACTION
Response to Amendment
 	This Final office action is in response to Applicant’s amendment filed 9/21/2021. Claims 1, 2, 8, 9, 15 and 16 have been amended. Claims 1-20 are pending.

 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 	The previously pending rejection to claims 1-20, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn.

 	Applicant's arguments filed 9/21/2021 have been fully considered but they are not persuasive. Additionally, Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.

Claim Rejections - 35 USC § 112
 	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

 	Claims 8-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claim 8 recites “An early warning and risk assessment system for early warning and risk assessment of incidents in a multi-tenant cloud environment, the system comprising one or more processors configured by programming instructions on non- transitory computer readable media, the system configured by the programming instruction to: …taking proactive actions based on the output predictions to prevent, reduce the likelihood of, recover more quickly from, or reduce the effect of the predicted incident from occurring in the multi-tenant cloud environment, the proactive actions including one or more of predictive maintenance, facilitating root cause triaging, and proactive resource allocation.”
However, the specification does not seem to support the processors “taking proactive actions”. Rather, the specification recites “The service provider may also take proactive steps to reduce the likelihood of any predicted incident occurring (operation 206) and/or reducing the impact if the predicted incident occurs” (¶ 0025). “Output from the trained incident risk assessment model may allow a number of proactive actions by a multi-tenant service provider to prevent, recover more quickly from, and/or reduce the effect of an incident” (¶ 0034). 


Claim Rejections - 35 USC § 101
      35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


      Claims 1-7 and 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims are directed to an abstract idea without significantly more.
Here, under step 1 of the Alice analysis, method claims 1-7 and 15-20 are directed to a series of steps. Thus the claims are directed to a process.
Under step 2A of the analysis, the claimed invention is directed to an abstract idea without significantly more. The claims recite risk assessment, including capturing, generating, selecting, training, testing and evaluating, selecting, applying, predicting and taking steps.  
The limitations of capturing, generating, selecting, training, testing and evaluating, selecting, applying, predicting, and taking are a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind, but for the recitation of generic computer components.
Specifically, the claim elements recite capturing a plurality of data metrics relating to the multi-tenant cloud environment; automatically generating derived features from the plurality of data metrics, the derived features including one or more features 
That is, other than reciting a processor and machine learning techniques, nothing in the claim elements preclude the steps from practically being performed in the mind.  If the claim limitations, under the broadest reasonable interpretation, cover performance of the limitations in the mind, but for the recitation of generic computer components, then they fall within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application.  The claims include a processor and machine learning techniques.  The a processor and machine learning techniques in the steps is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  As a result, the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a processor and machine learning techniques amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere 
None of the dependent claims recite additional limitations that are sufficient to amount to significantly more than the abstract idea. Claim 2 recites an additional assigning step. Claims 3-7 further describe capturing the plurality of data metrics, generating derived features, capturing a plurality of newly captured data metrics, and generating newly derived features. Similarly, dependent claims 9-14 recite additional details that further restrict/define the abstract idea. A more detailed abstract idea remains an abstract idea.
Further, the claim limitation “taking proactive actions…” is deemed to merely be insignificant extra-solution activity.  
Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include: iii. Adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011).  See MPEP §2106.05(I)(A).
As explained by the Supreme Court, the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional. Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978). In Flook, the Court reasoned that "[t]he notion that post-solution 
Under step 2B of the analysis, the claims include, inter alia, a processor and machine learning techniques.
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component.  The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
There isn’t any improvement to another technology or technical field, or the functioning of the computer itself.  Moreover, individually, there are not any meaningful limitations beyond generally linking the abstract idea to a particular technological environment, i.e., implementation via a computer system.  Further, taken as a combination, the limitations add nothing more than what is present when the limitations are considered individually.  There is no indication that the 
In addition, as discussed in paragraph 0020 of the specification, “FIG. 1 is a block diagram depicting an example incident risk assessment system 100. The example incident risk assessment system 100 includes a controller for implementing a training module 102 and an analysis module 104. The controller includes at least one processor and a computer-readable storage device or media encoded with programming instructions for configuring the controller. The processor may be any custom-made or commercially available processor, a central processing unit (CPU), a graphics processing unit (GPU), an application specific integrated circuit (ASIC), a field programmable gate array (FPGA), an auxiliary processor among several processors associated with the controller, a semiconductor-based microprocessor (in the form of a microchip or chip set), any combination thereof, or generally any device for executing instructions.”
As such, this disclosure supports the finding that no more than a general purpose computer, performing generic computer functions, is required by the claims.
Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. v. CLS Bank Int’l et al., No. 13-298 (U.S. June 19, 2014).

Response to Arguments
 	In the Remarks, Applicant argues the claim elements integrate any alleged judicial exception into a practical application similar to Example 39 illustrating application of the 2019 PEG. Moreover, these claim elements integrate any alleged judicial exception into a practical application because they (i) improve multi-tenant cloud environment technology by providing a way to anticipate a potential incident in the multi-tenant cloud environment and to take proactive actions to prevent, reduce the likelihood of, recover more quickly from, or reduce the effect of the predicted incident; (ii) apply any alleged exception with a specific machine, a specialized computing system in a multi-tenant cloud environment, that implements the prediction so that proactive actions can take place; and (iii) apply the alleged judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - the claim includes, among other things, "taking proactive actions based on the output predictions to prevent, reduce the likelihood of, recover more quickly from, or reduce the effect of the predicted incident from occurring in the multi-tenant cloud environment, the proactive actions including one or more of predictive maintenance, facilitating root cause triaging, and proactive resource allocation." The Examiner respectfully disagrees.
Regarding Example 39, as an initial point, the example is hypothetical and only intended to be illustrative of the claim analysis under the 2019 PEG.  The example should be interpreted based on the fact patterns set forth as other fact patterns may 
Additionally, as discussed in the updated rejection, the claim limitation “taking proactive actions…” is deemed to merely be insignificant extra-solution activity.  
Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include: iii. Adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011).  See MPEP §2106.05(I)(A).
As explained by the Supreme Court, the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional. Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978). In Flook, the Court reasoned that "[t]he notion that post-solution activity, no matter how conventional or obvious in itself, can transform an unpatentable principle into a patentable process exalts form over substance. A competent draftsman could attach some form of post-solution activity to almost any mathematical formula". 437 U.S. at 590; 198 USPQ at 197; Id. (holding that step of adjusting an alarm limit variable to a figure computed according to a mathematical formula was "post-solution activity"). See also Mayo Collaborative Servs. v. 
Lastly, independent claim 1 recites “[a] processor-implemented method” in the preamble, but fails to positively recite a processor anywhere in the body of the claim language. Additionally, while independent claim 15 recites a processor in the capturing, generating, selecting, and predicting steps, there is no indication that the processor is involved in the additional applying, capturing, generating, and training steps related to the assessment model and machine learning techniques.
As a result, the judicial exception is not integrated into a practical application. The claims include a processor and machine learning techniques. The a processor and machine learning techniques in the steps is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  As a result, the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a processor and machine learning techniques amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.

Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE D BOYCE whose telephone number is (571)272-6726. The examiner can normally be reached M-F 10a-6:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao (Rob) Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDRE D BOYCE/Primary Examiner, Art Unit 3623                                                                                                                                                                                                        January 15, 2022